Citation Nr: 0921905	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  03-08 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The record reveals that the Veteran provided testimony at a 
Travel Board hearing in November 2004, a transcript of which 
is of record.  However, the Veterans Law Judge who conducted 
this hearing is no longer employed at the Board.  Pursuant to 
38 C.F.R. § 20.707, the Board Member who conducts a hearing 
shall participate in the final determination of the claim.  
Accordingly, the Board sent correspondence to the Veteran in 
May 2009 notifying him of this fact, and inquiring whether he 
wanted a new hearing.  In May 2009, the Veteran responded 
that he desired a Travel Board hearing before a Veterans Law 
Judge.  

In order to ensure full compliance with due process 
requirements, a hearing must be scheduled.  Travel Board 
hearings are scheduled by the RO.  See 38 C.F.R.           §§ 
20.700, 20.704(a) (2008).  Accordingly, a remand is required 
in order to comply with the Veteran's hearing request.






Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a Travel 
Board hearing with a Veterans Law Judge of 
the Board at the local office, in 
accordance with his request.  The Veteran 
should be notified in writing of the date, 
time and location of the hearing.  After 
the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



